“. ® AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified):

 

Page. 1%

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America : _ JUDGMENT IN A CRIMINAL CASE
: Vv. (For Offenses Committed On or After November 1, 1987)

Eusebio Ramirez-Martinez Case Number: 3:19-mj-24209

James Michael Chavez

 

    

 

Defendant's Attorney

REGISTRATION NO. 83200408 F L E D

THE DEFENDANT: | | | OCT 18 2019
pleaded guilty to count(s) 1 of Complaint

. CJ was found guilty to count(s)

 

CLERK, U.S. DISTRICT COURT

 

 

 

 

 

 

 

after a plea of not guilty... BY DEPUTY |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
L] The defendant has been found not guilty on count(s)
Fl Count(s) dismissed on the motion of the United States.
IMPRISONMENT .
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
C1 TIME SERVED ~~ days

Ki Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

(} Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shali notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the: court and
United States Attorney of any material change in the defendant's economic circumstances. :

Friday, October 18, 2019
Date of Imposition of Sentence

Received VY oN In-G SEZ

DUSM HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

_Clerk’s Office Copy : , - 3:19-mj-24209 |

 

 
